Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The claims filed on 03/09/2020 are acknowledged and have been fully considered.  Claims 1-21 are pending and are now under consideration on the merits.  This is the first Office Action on the merits of the claims.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2021 and 03/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 03/09/2020, the filing date of the instant application. 

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “reminder of the tail gas” is grammatically incorrect.  It is suggested to be amended to “remainder of the tail gas”.  Appropriate correction is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS).
Regarding claims 1, 3-5, Tran teaches methods and systems for the production of one or more lipid products from a gaseous substrate using a two stage fermentation 
receiving a substrate comprising CO2 and H2 into a first primary bioreactor containing a culture of microorganisms selected from the group consisting of Acetobacterium, Moorella, Clostridium, Ruminococcus, Eubacterium, Butyribacterium, Oxobacter, Methanosarcina, and Desulfotomaculum (reads on the species recited in instant claim 3) and anaerobically fermenting the substrate to produce a fermentation broth comprising acetate (see [0025] – reads on (i) of instant claim 1). Tran teaches fermentation bioreactor with a gaseous substrate comprising CO2 and H2 and fermenting with Acetobacterium woodii to produce acetate (see [0131] in Example 1 – reads on instant claim 4).
feeding the fermentation broth into a secondary bioreactor containing a culture of one or more yeasts (see [0026]) and fermenting acetate to produce at least one lipid product (see [0027]). Tran teaches the primary bioreactor 101 contains fermentation broth comprising a culture of acetogenic bacteria in a liquid nutrient medium and feeding broth from the primary bioreactor to the secondary bioreactor 202 via 108 ([0126],Fig. 1). Tran teaches the secondary bioreactor contains a culture of one or more oleaginous yeast in a liquid nutrient medium ([0127]) and teaches flowing at least a portion of the fermentation broth is passed from the primary bioreactor to the secondary bioreactor (see claim 1 – reads on step (ii) of instant claim 1). 
2. Tran the gas stream is treated to remove trace amounts of oxygen prior to being passed to the primary bioreactor (see [0128], see claims 19-21 – therefore the gas stream which exits the secondary bioreactor comprises CO2 and O2). This reads on steps iii and iv of instant claim 1.
Tran does not teach embodiments wherein the microorganisms in the second bioreactor are selected from Scenedesmus, Thraustochytrium, Japonochytrium, Aplanocytrium, Elina and Labyrinthula.
However, Tran teaches its invention has particular applicability to supporting the production of lipids from acetate containing substrates ([0115]). Tran teaches a number of oleaginous yeasts are known to produce lipids by fermentation of substrates comprising acetate ([0118],[0121]) and teaches microorganisms belonging to Thraustochytrium can be applicable to its invention ([0122]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to select microorganisms belonging to Thraustochytrium as the microorganism to be cultured in the secondary bioreactor to produce lipids from acetate in the methods of Tran.  One of ordinary skill in the art would be motivated to do so because the artisan is picking a microorganism from a list of microorganisms that are taught by Tran to be cultured in the secondary bioreactor. Since Tran teaches the microorganisms in the first bioreactor to be acetogenic bacteria and teaches microorganisms belonging to Thraustochytrium (also reads on instant claim 5) in the secondary bioreactor, it teaches different microorganisms in the first and second bioreactor as recited in step ii of instant claim 1. 
Regarding claim 2, Tran teaches acetate production in the primary bioreactor to be at least 10g/L (see [0032], see claim 12).
Regarding claim 6, Tran teaches the lipids produced in the secondary bioreactor are used to produce one or more tertiary products selected from fatty acid methyl esters (FAME), fatty acid ethyl esters (FAEE) and biodiesel (see [0042]).
Regarding claims 7,8, Tran teaches production of lipids is improved by nitrogen limitation (see [0119]).
Regarding claims 15, 17 and 18, Tran teaches at least a portion of the stream exiting the secondary bioreactor is recycled to the primary reactor (reads on claim 15). Tran teaches removing the biomass from the broth prior to being passed to the primary reactor (see [0041]). Tran teaches removing the fermentation broth from the secondary bioreactor via 204, separating the cells in separator 205 into a retentate 206 and a permeate 207, and recycling the retentate into the second bioreactor via 206 (reads on claim 17) and recycling the permeate to the first bioreactor via 207 (see Fig. 1, [0127] – reads on claim 18).
Regarding claim 16, Tran teaches removing a portion of the broth from the first bioreactor and passing it through a separator 105 configured to separate the cells (retenate) from the rest of the feremenation broth (the permeate). Tran teaches at least a portion of the retenate is returned to the first bioreactor via a return conduit 106 and the permeate stream is fed to the second bioreactor via 107 (see [0126], Fig. 1).
The teachings of Tran renders claims 1-8 and 15-18 obvious.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS) as applied to claims 1-8 and 15-18 above and further in view of Simpson (US 2016/0122787; Pub. May 5, 2016).
Regarding claims 9-11, Tran does not teach the lipid product to be a polyunsaturated fatty acid (Re. claim 9), an omega-3 fatty acid (Re. claim 10) and the omega-3 fatty acid to be alpha-linolenic acid, eicosapentaenoic acid and docosahexaenoic acid (Re. claim 11).
Simpson teaches methods and systems for the production of lipid products from a gaseous substrate using a two stage fermentation process (see abstract). Simpson teaches fermentation a gaseous substrate comprising CO2 and H2 and fermenting with Acetobacterium woodii to produce acetate in a primary bioreactor (see [0158] in Example 2). Simpson teaches feeding the fermentation broth from the primary bioreactor into a secondary bioreactor containing a culture of at least one microalgae (see [0028]) and fermenting acetate to produce at least one lipid product (see [0029]). Simpson teaches the microalgae is selected from Scenedesmus, Thraustochytrium, Japonochytrium, Aplanocytrium, Elina and Labyrinthula (see [0044] – these are the same species as recited in step ii of instant claim 1). Simpson teaches in a preferred embodiment the microalgae in the second bioreactor is of the genus Thraustochytrium (see [0044]). Simpson teaches the lipid product is a polyunsaturated fatty acid (see claim 11), the polyunsaturated fatty acid is an omega-3 fatty acid (see claim 12) and the omega-3 fatty acid is alpha-linolenic acid, eicosapentaenoic acid and docosahexaenoic acid (see claim 13).
Scenedesmus, Thraustochytrium, Japonochytrium, Aplanocytrium, Elina and Labyrinthula, in the secondary bioreactor to convert the acetate to a lipid product as taught by Simpson.  One of ordinary skill in the art would be motivated to do so because the artisan is choosing an alternative microorganism known to ferment acetate into a lipid product in the secondary bioreactor which converts acetate to lipids in the methods of Tran.  The combined teachings of Tran in view of Simpson teach a two stage fermentation process comprising a first bioreactor which receives a gaseous substrate comprising CO-2 and H2 and produces acetate, and a secondary bioreactor with the same species of microorganisms as recited in step ii of instant claim 1 which convert acetate to lipid products. Therefore, the lipid product in the second bioreactor in the methods of Tran in view of Simpson would also be alpha-linolenic acid, eicosapentaenoic acid and docosahexaenoic acid as recited in instant claim 11.
The combined teachings of Tran and Simpson renders claims 9-11 obvious.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS) in view of Simpson (US 2016/0122787; Pub. May 5, 2016) as applied to claims 9-11 above and further in view of Sircar (US 4,690,696; Iss. Sep. 1, 1987).
As discussed above, the combined teachings of Tran in view of Simpson teach a two stage fermentation process comprising a first bioreactor which receives a gaseous 2 and H2 and produces acetate, and a secondary bioreactor with the same species of microorganisms as recited in step ii of instant claim 1 which convert acetate to lipid products. Tran teaches gaseous substrates can be passed through a pressure swing adsorber (PSA) to separate at least a portion of the gases and teaches one or more PSA stages can be used to enable separation of different components of the gas stream (see [0103]). Simpson teaches the microalgae in the secondary bioreactor require oxygen for growth (see [0131]). 
Regarding claims 12 and 13, Tran does not teach separating a portion of the oxygen from the tail gas by PSA or the other methods recited in claim 12 and does not teach recycling the separated oxygen to the second bioreactor as recited in claim 13.
Sircar teaches methods of separating oxygen and CO2 in effluent streams of oxidation of organic material using a pressure swing adsorption system (PSA) to enable recovery of a purified gas stream containing unreacted oxygen that can be recycled for utilization in the principal oxidation reaction (see abstract, col. 2 lines 9-18). Sircar teaches the oxidation process can be a biological fermentation process (see col. 1 lines 16-20, col. 1 lines 57-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the method of Tran in view of Simpson and to remove oxygen from the effluent gas stream comprising CO2 and O2 of the secondary bioreactor (tail gas) using a pressure swing adsorption system and recycle the purified oxygen back to the secondary bioreactor. One of ordinary skill in the art would be motivated to do so because Simpson teaches the microalgae in the secondary bioreactor require oxygen for growth and the artisan is purifying and recycling oxygen 
The combined teachings of Tran, Simpson and Sircar renders claims 12 and 13 obvious.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS) as applied to claims 1-8 and 15-18 above and further in view of Winter (US 2018/0141000; Pub. May 24, 2018).
Regarding claim 14, Tran does not teach recovering a gaseous stream comprising CO2- and H2 from the first bioreactor and recycling the gaseous stream to the first bioreactor.
Winter teaches syngas fermentation methods comprising capturing a tail gas from the exit of a fermentor wherein the tail gas comprises CO2 and unused H2 and recycling a portion of the captured tail gas back to the fermentor. Winter teaches this allows for improved process efficiency (see abstract, see claim 1). Winter teaches the microorganisms suitable in its fermentation methods to be selected from Clostridium, Acetogium, Acetobacterium, Moorella, Butyribacterium (see [0110]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tran and recover a gaseous stream comprising CO2- and H2 from the first bioreactor and recycle the gaseous stream back to the first bioreactor as taught by Winter.  One of ordinary skill in the art would be motivated to do so because Winter teaches capturing and recycling unused gaseous .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS) in view of Simpson (US 2016/0122787; Pub. May 5, 2016) as applied to claims 9-11 above and further in view of Simpson’404 (US 2017/0218404; Pub. Aug. 3, 2017).
As discussed above, the combined teachings of Tran in view of Simpson teach a two stage fermentation process comprising a first bioreactor which receives a gaseous substrate comprising CO-2 and H2 and produces acetate, and a secondary bioreactor with the same species of microorganisms as recited in step ii of instant claim 1 which convert acetate to lipid products. Tran teaches hydrogen source in the gaseous substrate comprising CO2 and H2 can include electrolysis of water (see [0084]). Simpson teaches the microalgae in the secondary bioreactor require oxygen for growth (see [0131]).
Regarding claim 19, Tran does not teach generating the H2 using an electrolyzer. Regarding claim 20, Tran in view of Simpson do not teach generating O2 using an electrolyzer and introducing the electrolyzer-generated O2 to the second bioreactor.
Simpson’404 teaches methods for improving carbon capture in an integrated fermentation and electrolytic process ([0008]). Simpson’404 teaches the electrolysis derived substrate comprises H2 and O2 derived from water ([0009]). Simpson’404 teaches and integrated process for producing one or more products, comprising producing hydrogen by electrolysis, blending the H2 with a gaseous stream comprising 2, passing the blended stream to a bioreactor containing a culture of bacteria and fermenting the culture to produce one or more products ([0013]). Simpson’404 teaches the fermentation products to be acetate, lipids ([0012]). Simpson’404 teaches integration of an electrolysis unit with a fermentation unit provides a number of synergistic benefits ([0036]) and teaches an electrolysis unit 210 (reads on electrolyzer) which receives energy and water to produce oxygen and hydrogen (see [0043], Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tran in view Simpson to generate H2 in the gaseous substrate supplied to the first bioreactor using an electrolyzer as taught by Simpson’404.  It would have been obvious to further modify the methods of Tran in view of Simpson to generate O2 using an electrolyzer as taught by Simpson’404 and to supply the generated O2 to the second bioreactor in the methods of Tran in view of Simpson.  One of ordinary skill in the art would be motivated to do so because Simpson’404 teaches integrating electrolyzers which generate H2 and O2 with fermentation units provides synergistic benefits.  Since Simpson teaches the second bioreactor comprises microalgae which require oxygen for growth, one of ordinary skill in the art would be motivated to supply the electrolyzer generated oxygen to the second bioreactor in the methods of Tran in view of Simpson. The artisan is combining prior art elements according to known methods to yield predictable results.
The combined teachings of Tran, Simpson and Simpson’404 renders claims 19 and 20 obvious.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2013/0065282; Pub. Mar. 14, 2013; Applicant IDS) in view of Simpson (US 2016/0122787; Pub. May 5, 2016) as applied to claims 9-11 above and further in view of Jakobsen (Accumulation of docosahexaenoic acid-rich lipid in thraustochytrid Aurantiochytrium sp. strain T66: effects of N and P starvation and O2 limitation, Appl Microbiol Biotechnol (2008) 80:297–306).
As discussed above, the combined teachings of Tran in view of Simpson teach a two stage fermentation process comprising a first bioreactor which receives a gaseous substrate comprising CO-2 and H2 and produces acetate, and a secondary bioreactor with the same species of microorganisms including Thraustochytrium as recited in step ii of instant claim 1 which convert acetate to lipid products. 
Regarding claim 21, Tran in view Simpson does not teach the second bioreactor is operated in oxygen limited mode.
Jakobsen teaches culturing thraustochytrids in oxygen limited mode increased accumulation of lipid docosahexaenoic acid (DHA) (see abstract, Table 1, Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tran in view Simpson to operate the second bioreactor comprising microorganisms belonging to Thraustochytrium which produces lipids under oxygen limited conditions as taught by Jakobsen. One of ordinary skill in the art would be motivated to do so because Jakobsen teaches culturing thraustochytrids in oxygen limited mode increased accumulation of lipid docosahexaenoic acid (DHA) and the artisan would be motivated 
The combined teachings of Tran, Simpson and Jakobsen renders claim 21 obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

U.S. Patent No. 9,068,202 in view of Simpson (US 2016/0122787; Pub. May 5, 2016)
Claims 1-6, 15 ,17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 15-17, 19 of U.S. Patent No. 9,068,202 (reference claims) in view of Simpson.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the '202 claims in view of Simpson renders obvious that of the instant claims.
Regarding instant claims 1, 3 and 4, reference claim 1 recites a method for producing lipids from a gaseous stream, the method comprising: flowing a substrate comprising CO2 and H2 into a primary bioreactor comprising a culture of Acetobacterium woodii, anaerobically fermenting the substrate to produce a fermentation broth comprising at least one acid, flowing at least a portion of the fermentation broth to a secondary bioreactor comprising a culture of one or more oleaginous yeast, fermenting the at least one acid present in the fermentation broth to produce at least one lipid. Reference claim 4 recites the acid is acetate. Reference claim 15 recites the method of reference claim 1 further comprises a gas stream exiting the secondary bioreactor is recycled to the primary bioreactor. Reference claim 16 recites the gas stream comprises CO2. Reference claim 17 recites the gas stream is treated to remove trace amounts of oxygen prior to being passed to the primary bioreactor.
The reference claims do not recite the microorganisms in the second bioreactor to be selected from Scenedesmus, Thraustochytrium, Japonochytrium, Aplanocytrium, Elina and Labyrinthula.
Simpson teaches methods and systems for the production of lipid products from a gaseous substrate using a two stage fermentation process (see abstract). Simpson 2 and H2 and fermenting with Acetobacterium woodii to produce acetate in a primary bioreactor (see [0158] in Example 2). Simpson teaches feeding the fermentation broth from the primary bioreactor into a secondary bioreactor containing a culture of at least one microalgae (see [0028]) and fermenting acetate to produce at least one lipid product (see [0029]). Simpson teaches the microalgae is selected from Scenedesmus, Thraustochytrium, Japonochytrium, Aplanocytrium, Elina and Labyrinthula (see [0044] – these are the same species as recited in step ii of instant claim 1). 
In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of reference claims of ‘202 patent to culture microorganisms selected from Scenedesmus, Thraustochytrium, Japonochytrium, Aplanocytrium, Elina and Labyrinthula, in the secondary bioreactor to convert the acetate to a lipid product as taught by Simpson. One of ordinary skill in the art would be motivated to do so because the artisan is choosing an alternative microorganism known to ferment acetate into a lipid product in the secondary bioreactor which converts acetate to lipids in the methods of ‘202 claims. 
Regarding instant claim 2, reference claim 9 recites the acetate is produce at a concentration of at least 10 g/L.
Regarding instant claim 5, Simpson teaches in a preferred embodiment the microalgae in the second bioreactor is of the genus Thraustochytrium (see [0044]). 
Regarding instant claim 6, reference claim 19 recites a portion of the lipids is recovered and converted to one or more tertiary products like biodiesel.
2 and H2 and produces acetate, and a secondary bioreactor with the same species of microorganisms as recited in step ii of instant claim 1 which convert acetate to lipid products. Therefore, the lipid product in the second bioreactor in the methods of ‘202 claims in view of Simpson would also be alpha-linolenic acid, eicosapentaenoic acid and docosahexaenoic acid as recited in instant claim 11.
Regarding instant claims 15 and 17, reference claim 5 recites removing biomass from a broth stream exiting the secondary bioreactor and passing it to the primary bioreactor.
The scope of the '202 claims in view of Simpson renders obvious that of the instant claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657